OPINION
By THE COURT
On the 15th of June, 1933, defendant in error filed a motion for an order dismissing this cause for want of prosecution by virtue of Rule 8 of the Rules of Practice of the Court of Appeals of Ohio.
Since the motion was filed briefs have been filed by both parties.
While it is our disposition to enforce Rule 8 in a practical way, yet inasmuch as there has been no delay in the determination of the cause because the court could not hear it before fall, and there has been nq prejudice resulting by the delay in filing-briefs, the motion may be overruled.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.